 AINSWORTH PRECISION CASTINGS CO, DIV HARSCO CORP 601Upon the basis of the foregoing findings of fact,and upon the entire recore inthe case, I make the followingCONCLTTSIONS OF LAW1The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By discharging WalterLowrythe Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) of the Act3By the foregoing conduct the Respondent has interfered with,restrained, andcoerced employees in the rights guaranteed in Section 7 of the Act and therebyhas engaged and is engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act4 The aforesaid unfair labor practices are unfair labor practices affecting colii-merce within the meaning of Section2(6) and (7) of the Act[Recommendations omitted from publication 7Ainsworth Precision Castings Company,Division of HarscoCorp.andTeamsters,Chauffeurs,Helpers and TaxicabDrivers,Local Union No. 327, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandThe International Union,United Automobile,Aircraft&Agricultural Implement Workers of America,AFL-CIO.Cases Nos 10-CA--3630 and 10-CA-3969December 4, 1959DECISION AND ORDEROn June 29, 1959, Trial Examiner George A Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the General Coun-sel, the Respondent, and the UAW filed exceptions to the IntermediateReport and supporting briefs iPursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese casesto a three-member panel [Chairman Leedom and MembersBeanand Jenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings arehereby affirmedThe Board has considered the entirerecord in these cases, including the Intermediate Report and theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner 2'We hereby deny the UAW's request for oral argument,as the IntermediateReport,-exceptions, and briefs herein adequately eet forth the positions of the parties2We have adopted the Trial Examiner's credibilityfindingsin these cases for we arenot convinced by a clear preponderance of all the relevant evidence that his credibilityresolutionsare incorrectCadre industries Corporation,124 NLRB 278125 NLRB No 65 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Ainsworth Precision CastingsCompany, Division of Harsco Corp., Springfield, Tennessee, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Teamsters, Chauffeurs, Helpersand 'Taxicab Drivers, Local Union No. 327, International Brother-hood of 'Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or in The International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, AFL-CIO, or inany labor organization of its employees, by discharging employees andby failing and refusing to reinstate them because of their union mem-bership or other concerted activities, or by discriminating in anyother manner in regard to hire or tenure of employment or any termor condition of employment to discourage membership in a labororganization except as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.(b)Engaging in surveillance of union meetings, threatening toclose the plant if a union should come in, promising reinstatement orother benefits on condition that employees abandon their union activi-ties, threatening discharge and other forms of discrimination againstemployees because of their union membership and activities, and inter-rogating coercively employees concerning their union membershipand activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self -organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James S. Dorris, Robert A. Hulsey, Lonzo Baker, Jr.,Ralph Lee Tanner, Veldon E. Porterfield, Billy J. Bilyeu, Kirby D.Bourne, Rayburn Hewitt, John C. Phillips, Fred L. Baker, CarlGibbs, and William E. Powell immediate and full reinstatement to AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 603their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make each ofthem whole for any lass of pay he may have suffered by paymentto him of a sum of money equal to that which he normally wouldhave earned from the date of the discrimination against him, asherein found, to the date of the offer of employment or reinstatement,less his netearningsduring said period(Crossett Lumber Company,8 NLRB 440, 497-498), said backpay to be computed on a quarterlybasis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289.(b)Make whole Fred Middleton for any loss of pay he may havesuffered by payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date of his dischargeon October 1, 1958, to the date of his first reinstatement thereafter, lesshis net earnings during said period to be computed as above provided.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post in its plant at Springfield, Tennessee, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing signed by Respondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHERORDEREDthat the complaints be, and they hereby are,dismissed insofar as they allege unfair labor practices not found tohave been committed herein.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: 604 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Teamsters, Chauffeurs,Helpers and Taxicab Drivers, Local Union No. 327, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or in The International Union, UnitedAutomobile, Aircraft & Agricultural ImplementWorkers ofAmerica, AFL-CIO, or in any other labor organization of ouremployees, by discharging employees or by failing and refusingto reinstate them because of their union membership or otherconcerted activities, nor will we discriminate in any other mannerin regard or hire or tenure of employment or any term or condi-tion of employment to discourage membership in a labor organi-zation, except as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT engage in surveillance of union meetings, threatento close the plant if a union should come in, promise reinstatementor other benefits on condition that employees abandon their unionactivities, threaten discharge or other forms of discriminationagainst employees because of their union membership or activitiesor interrogate our employees coercively concerning their unionmembership and activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to form, join,or assist said Teamsters, Chauffeurs, Helpers and TaxicabDrivers, Local Union No. 327, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,and The International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, or to engage in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement authorized bySection 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL offer to James S. Dorris, Robert A. Hulsey, LonzoBaker, Jr., Ralph Lee Tanner, Veldon E. Porterfield, Billy J.Bilyeu,Kirby D. Bourne, Rayburn Hewitt, John C. Phillips,Fred L. Baker, Carl Gibbs, and William E. Powell immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay they mayhave suffered as a result of our discrimination against them..WE WILL make whole Fred Middleton for any loss of pay hemay have suffered as a result of our discrimination against him. AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 605All our employees are free to become or to remain, or to refrainfrom becoming or remaining, members of the above Unions or anyother labor organization.AINSWORTH PRECISION CASTINGS COMPANY,DIVISION OF HARSCO CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard in Springfield, Tennessee, on April 20-22,1959, with all parties represented.Separate complaints based on separate chargesgrowing out of separate organizational campaigns waged at different times by theCharging Unions (herein called Teamsters and UAW, respectively), were consoli-dated by order of the Board's Regional Director.Though both complaints allegeddiscriminatory discharges and various specified acts of interference, restraint, andcoercion in violation of Section 8(a) (3) and (1) of the Act, there is no connectionbetween the two save in the circumstance that Respondent was opposed to bothUnions and the further circumstance that some of the same employees were involvedin both cases.The cases will, therefore, be treated separately except for the com-merce findings and such other general matters as are of common application to both.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATIONSI find on facts alleged in the complaints and admitted in the answers that Respond-ent is engaged in commerce within the meaning of the Act (i.e., extrastate shipmentssince July 1958 in excess of $50,000) and that each of the Charging Unions isa labor organization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Case No. 10-CA-3630-The Teamsters case1.The evidenceRespondent, a Michigan corporation and a division of Harsco Corporation, begansetting up a new plant at Springfield, Tennessee, in the summer of 1958, and beganproductive operations some time in July.The alleged unfair labor practices occurredduring a brief period beginning September 23, and followed hard on the heels of anorganizing campaign during which two employees were discharged immediatelyafter announcement of their leadership of the campaign.Because of dissatisfaction over a wage cut from $1.25 to $1, James S. Dorris andRobert A. Hulsey went to Nashville on the morning of September 23, sought outthe Teamsters Union, signed application cards, and procured others for distributionamongthe employees.When they reported back for work on the afternoon shift,Dorris spoke to their foreman, Charles Wade, Jr., in Hulsey's presence, informingWade that they had joined a union and were going to help organize one, and heasked Wade to so inform Robert Saunders, the personnel director.The name of theunion was not mentioned at the time.According to Dorris, Wade returned around8 p.m. and stated that Mr. Georges, the plant superintendent, wanted to know whatunion they had joined, but Dorris replied he was not ready to tell at the time.Hulsey testified, however, thatWade also inquired of him what union he hadjoined, and that he told Wade it was the Teamsters Union.Wade's testimony wasnot insubstantial conflict with the foregoing.He admitted that, pursuant to Dorris' 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest, he reported the conversation both to Saunders and Georges, though hedenied he made any inquiry aboutwhat unionthe employees had joined.Around 8:30 p.m. Georgescameup to the machine which Dorris, Hulsey, andClarence Gregory were operating as a team, examined the machine, took off a part,told Dorris the machine was broken down, and ordered the threemen to go homeand to report back the next day.Both Dorris and Hulsey testified that so far as theycould tell, there was nothing wrong with the machine.Georges did not testify, butWade testified that the machinewas not givingenough "bend" and that two diemenwere put to correcting the defect.The next day when Dorris and Hulsey reported for work, Wade handed them layoffslipswhich assigned inefficiency as the reason and which stated that they were laidoff until further notice.The notices were dated September 24, but carried as theeffective date September 23.Gregory was not laid off but was assigned to otherwork.Both Dorris and Hulsey testified thatno complaintsor criticisms had been madeof their work or of their efficiency, and Dorris testified that Wade had in fact"bragged" two or three times that Dorris was doing a good job.Wade testified thatthe layoff slips came out of the main office and that he delivered them to the men.Wade testified that he did not remember having "bragged" about Dorris' work andthat though his work was "all right," his efficiency "wasn'tup."Though Wadetestifiedfurther that the efficiency of both Dorris and Hulsey was "low," he admittedon cross-examination that he meant by that that the output of the machine whichthey operated together with Gregory "was down," and that Gregory's productionwas downon the samebasis as that of Dorris and Hulsey.Neither Dorris nor Hulsey has been recalled, though Dorris testified that hetalked withSaundersseveral times aboutgoingback to work.Both men continuedtheir activities on behalf of the Union.On or about September 26, the Union held a series of organizationalmeetings ata skating rink some 11/2 miles from the plant.Dorris testified that around 4 or4:30 p.m., he saw Saunders and Paymaster Coldmansitting in a car onthe high-way about 500 yards away.Dorris drove there to verify the identification, andSaunders and Coldman followed him back to the rink and parked some 150 feetaway.Dorris went out and asked Saunders what he was looking for. Saunderssaid at first he was just driving around, but then asked why Dorris did not come tosee him beforegoingto the Union.Dorris replied that he had looked for Saundersbut could not find him. Saunders then stated, "Well, ifitgoes union,I'll close theGod-damn place down." Saunders also said he believed that Dorris had comethere especially to organize the plant.When Dorris denied it, stating that he hadtried to make a good hand, Saunders agreed, "I believe you did." Saunders alsostated atsome timeduring the conversation that he had had a good job set up forDorris, who would probably have been making $1.75 an hour if he had left the Unionalone.Fred Middleton was hiredon September15.He attendedone unionmeeting atthe skating rink on September 26 and signed an application card for the Teamsters.He was laidoff on October 1 with a layoff slip, handed him by a guard, whichassignedinefficiency as the reason.After 2 or 3 days, Middleton discussed with hisforeman,McDonald, the reason for the layoff, and McDonald stated that therewas nothing wrong with Middleton's work, that he did not know why Middletonwas laid off, and that Saunders made the layoff.When Middleton later inquiredof Saunders why he was laid off, Saunders stated that McDonald had laid him off.When Middleton told Saunders that McDonald had attributed the layoff to Saunders,Saunders asked Middleton to return the next day, and then informed Middleton thatMcDonald had made the layoff and that he (Saunders) knew no more about it.Some 2 or 3 weeks later, Middleton finally renewed his inquiry in the presenceof both Saunders and McDonald. Saunders raised the question whether a chargehad been filed on Middleton's behalf by the Union, and when Middleton acknowl-edged the fact, Saunders replied thatsinceMiddleton had been "so honest," hewould be put back to work, and asked whether Middleton wanted Saunders to puthim back to work or wanted to wait and let the Union put him back.Middletonreplied that all he wanted was his job back. Saunders added that, "if you will leavethe Union alone, I'll raise your pay."Middleton returned to work the next day.Lonzo Baker, Jr., was hired on July 21, attendedunion meetingsat the skatingrink in September and signed a card for Teamsters around September 26.Bakertestified that while he was at the rink around 6, 6:30, or 7 p.m. on September 26,he saw Saunders and Coldman in their carsome 80 to100 feet away.Baker waslaid off around October 1 with a slip whichassignedinefficiency as the reason, AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 607though he testified there had been no complaints about his work. Some time aftera charge was filed in Baker's behalf with the iBoard, Saunders reinstated Baker.Though charges were also filed by Teamsters on behalf of Margie Farmer andWendell Draughon and though the complaint included them, neither was called totestify and no evidence was offered which would support a finding that Respond-ent was discriminatorily motivated in laying them off.The General Counsel also offered testimony by Fred Lee Baker concerning aconversation with Foreman Cunningham during which Cunningham allegedly cursedtheTeamstersUnion and stated that its backers should be throw into the river.Baker's testimony was so conflicting and contradictory as to the time of the incidentthat it cannot be credited over Cunningham's denials that such a conversation oc-curred.Indeed, the General Counsel assumed as late as the opening of the hear-ing that the matter related to theUAWcase, and amended his complaint in thatcase to include Cunningham among those through whom Respondent had allegedlymade coercive statements concerningUAWmembership and activities.The General Counsel also offered testimony by Kirby D. Bourne that he over-heard Foreman Morris Heath question an employee about attending a union meetingand signing a Teamsters' card (denied by Heath), but the General Counsel dis-claimed reliance on the matter as an 8(a)(1) violation.2.Concluding findingsAs Respondent did not call Saunders or other witnesses who might have cor-roborated him (McDonald, Georges, or Coldman), the testimony of the GeneralCounsel's witnesses stands undenied as to Saunder's acts and statements.A plaincase of discrimination was made out as Dorris and Hulsey, whom Respondent dis-charged 1 immediately after hearing that they were heading up an organizationalcampaign.Whether the machine breakdown was genuine or a pretext, it was plainfrom the surrounding circumstances and the subsequent developments that Respond-ent wished to rid the plant of the two confessed organizers as quickly as possible.Thus, though the three-man crew was ordered to report the next day, Dorris andHulsey were met with a layoff slip whose effective date wasthe preceding day.Significantly also their teammate, Gregory, was retained and assigned to other work,though his production was obviously comparable with theirs, as Wade admitted.Respondent's defense to the discharges rested on Wade's testimony, on figureswhich it presented as to the overall efficiency of the department, and on testimonyby Personnel Director Michael Bazzy (who succeeded to the job on March 6, 1959),that Dorris and Hulsey did not measure up to it.That evidence was wholly un-persuasive, however, in the light of Respondent's precipitate action, its retention ofGregory,2 and its failure to refute the evidence of Saunders' statements during hissurveillance of the Union on September 26.Whatever doubt may otherwise haveexisted was dispelled by the undisputed evidence that Saunders then charged Dorriswith having come in especially to organize the plant, his statement that Dorris wouldhave been given a better job if he had left the Union alone, and his threat to closethe plant if the Union came in.It is thus plain from the entire circumstances that Respondent's claim of inef-ficiency was but a pretext, not the real reason for the discharges, and that Respondentdischarged Dorris and Hulsey because of their admitted leadership of an organizingcampaign. It is so found.The evidence in Middleton's case is not substantially less plain.The passing ofthe buck back and forth between McDonald and Saunders concerning Middleton'slayoff,McDonald's failure to verify the assigned claim of inefficiency, and the cir-cumstances of Saunders' reinstatement of Middleton with the promise of a raise ifMiddleton would leave the Union alone establish here, too, the fact of Respondent'sdiscriminatorymotivation.Respondent's figures on efficiency cannot alone over-come the force of the undenied statements made by Saunders.It has already been found that the General Counsel did not make out his case fora discriminatory discharge of Farmer and Draughon.Neither will the evidencei Though the notice purported to constitute a layoff, it was plain from all the evidencethat Respondent had no intention of recalling them and that the action was intended toeffect a permanent separation.-'Though Bazzy's figures purported to show that Gregory's average efficiency was some14 to 17 points higher than Hulsey's and Dorris', respectively, he admitted he had notknown before the hearing that the three men worked on the same machine but contendedthat they might not always have done so. I do not credit his explanations since theywere based on speculative matters of which he had no first-band knowledge. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport a finding that Lonzo Baker, Jr., was discriminatorily discharged.Therewas no evidence either that Respondent was aware of Baker's union membershipor that he was laid off or discharged for that reason. Baker's presence at the skat-ing rink will establish neither of those indispensable ingredients of a case.Therewere not only some 30 to 35 employees in attendance at the time, but Saunders' carwas too far away (150 feet according to Dorris) to have enabled Saunders toidentify individual attendants within the tent.Indeed, Baker's testimony that herecognized Saunders and Goldman is suspect, since he fixed the time as between 6and 7 p.m., CST, which would have been at dusk, if not after dark, in late Septem-ber.Itwill therefore be recommended that the complaint be dismissed as to thedischarges of Farmer, Draughon, and Baker.It is further concluded and found that by Saunders' surveillance of the unionmeetings, his threat to close the plant if the Union came in, his statement that Dorriswould have been given a better job but for his union activities, and his promise of araise to Middleton if he would abandon his union activities, Respondent engaged ininterference, restraint, and coercion within the meaning of Section 8(a)(1). SinceDorris and Hussey volunteered to Wade their intention of organizing a union, Wade'sinquiry of them as to what union they had joined did not constitute coerciveinterrogation.B. Case No. 10-CA-3969-UAW1.The evidencea. IntroductionThe UAW case concerns alleged discriminatory discharges of some 22 employees,3all except 1 of which (Bob Johnson, Jr., on November 26) were made in January1959, and specified acts of interference, restraint, and coercion, most of which alsooccurred in January.UAW began an organizational campaign late in October which was still con-tinuing at the time of the hearing. Several meetings were held from October upto Sunday, January 4, 1959, at which time an organizing committee was set up.The evidence established that all of the alleged 8(a)(3)'s except Johnson, Brown,and Porterfield were put on the committee and were given committee badges orbuttons which they began wearing in the plant around January 5 or 6. The badgeswere large circular buttons, about 2 inches in diameter, which bore the legend:VOTE-JOIN-UAW-CIOORGANIZING COMMITTEEThe layoffs complained of were made during the period from January 6 through26, and with one exception (Billy J. Cook) were for the assigned reason, "Reductionof Force."Respondent offered evidence that, due to diminution of its business,itwas neces-sary to reduce its force in January, and its defense, except in Cook's case, was thatthe layoffs were made for that cause. Though, as will be seen, the General Counseloffered considerable evidence of a cumulative character as to Respondent'santi-union animus and of its desire to eliminate the button wearers (a substantial portionof which was not denied), it was plain from all the evidence that economic justifica-tionexisted for reducing the work force and that certainly some of the buttonwearers would inevitably have been reached in any reduction in force of the scopewhich Respondent was making. The issue thus becomes, as most of the individualcases areconsidered, whether Respondent's selection of the employee was motivatedby a desire to eliminate a member of UAW's organizing committee or whether itwas a bona fide choice made in the exercise of managerial prerogatives. .As there was a relatively heavier concentration of button wearers, of alleged8(a)(3)'s and ofevidence relative to discriminatory motivation, in department 45(polishing and buffing), the summary of the evidence will begin there, thoughpreliminarily we should consider the testimony of Lloyd E. Hinkle, which, if credited,would show that Respondent's general intent was to remove the buttonwearers in,3 Bob Johnson, Jr., Landis Brown, Lee Pearson, Billy J. Bilyeu, Ralph Lee Tanner,Veldon E. Porterfield, Lonzo Baker, Jr., Carl Gibbs, Callie Mae Pearson, James R. West,Wilburn L. Tretter, Fred L. Baker, John C. Phillips, Rayburn Hewitt, Kirby D. Bourne,Leonard Al. Fisher, Billy G. Bolton, Billy J. Cook, Bonnie L. Croslin, Fred Middleton,William E. Powell, and Richard M. Langford.No evidence was offered concerning Bob Johnson, Jr., and Landis Brown. Though theGeneral Counsel did not call Billy J. Bilyeu and Wilburn L. Treater, he presented evi-dence through other witnesses concerning them. AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 609all departments.Hinkle, an exsupervisor, who quit just before the hearing, testifiedconcerning alleged instructions issued in December or January by Locks, the plantmanager, that foremen were to turn in the names of employees who wore unionbuttons, that Locks would take steps to lay off such employees, and that he wouldalso discharge foremen who failed to report the button wearers.Hinkle's testimonycannot be credited in view of the animus which was developed on cross-examination,in view of the denials of several of Respondent's witnesses (other supervisors) thatLocks had issued any such instructions, and in view of the fact that no foremenwere discharged or reprimanded for failure to comply with Locks' alleged direction.b.Department 45The following employees in department 45 were laid off: Lonzo Baker, Jr., RalphLee Tanner, Veldon E. Porterfield, and Billy J. Bilyeu, January 7; Kirby D. Bourne,Rayburn Hewitt, John C. Phillips, and Fred L. Baker, January 12.All of them hadsigned with UAW, had been put on the organizing committee, and all exceptPorterfield had begun wearing committee buttons on or shortly after January 5.Walter Duzynski was supervisor of the department and two of his foremen(stipulated to be supervisors) were Bill Petrin and Marvin A. Farmer.The GeneralCounsel's witnesses attributed to all of them, as well as to Personnel DirectorSaunders, various statements which, if credited, will establish both interference,restraint, and coercion, as well as a discriminatory motivation.Nathan G. Felts (a non-8(a)(3)) testified that he was not on the committeebut began wearing a smaller union button around January 6.After about 4 hoursForeman Duzynski told Felts that he was a good man whom Duzynski needed, thatthe personnel manager was going to get rid of everybody who was wearing a button,and that Duzynski would like Felts to remove the button.Felts did so and wasnot laid off, though he quit about 2 weeks later.Fred L. Baker, who was working in department 45 in January under ForemanDuzynski, began wearing his committee button on January 5. Shortly thereafter,Saunders spoke to him in the plant, telling him that he had a nice job and a goodchance of advancement, but that if he did not take the button off he would lose hisjob.Baker was laid off on January 12. There was no testimony concerning thecircumstances of that layoff, though Foreman Cunningham (department 20) testifiedto an earlier layoff of Baker in his department.Phillips testified that after Farmer handed him the layoff slip in Foreman Petrin'spresence, Petrin stayed on and told Phillips the layoff was probably temporary andthat Phillips would be called back shortly.Petrin then referred to the committeebutton which Phillips was wearing and said that he never expected to see Phillipswearing it in the plant and that Phillips should not "come floating that button backwith [him]" when he was called back.Also pertinent to Phillips' layoff was thetestimony of Billy G. Bolton,infra,p. 614, that Farmer complained that Bolton hadgotten Phillips (his best man) fired because Bolton had gotten Phillips to join theUnion.Lonzo Baker, Jr., testified that on the first day he began wearing his committeebutton his regular foreman, Farmer, ordered him to report for work to ForemanPetrin.Petrin looked at his union button and asked Baker what he was doing withit and told Baker that he did not have a job if he did not pull it off.When Bakerrefused, Petrin ordered him to wait there, and returned in a few minutes and toldhim to report back to Farmer. Some 30 or 40 minutes later Petrin, Farmer, andSam Woofruff (the timekeeper) gathered at the foreman's desk, and a few minuteslater Farmer asked Baker for his badge number, telling Baker "they're going toturn you in."When Baker replied that they had no right to do that, Farmer toldhim "they would get rid of [him] one way or the other." Baker also testified thatwhen he was laid off on the 7th, he asked Farmer whether Farmer would ratherhave him than the 20 new employees whom Farmer had hired the preceding Friday,and Farmer agreed that he would, but said that it was "personnel" which wasresponsible.Tanner testified also that new employees were hired in department 45 the nighthe was laid off, and that when he asked Farmer the reason, Farmer stated that itwas the Company's doing.Tanner testified further that he spoke to Saunders onthe day of the open house party (January 9), asking whether Saunders would givehim his job back if he would forget about the Union, Saunders replied, "Well, youcome back Monday and we'll fix you up." Tanner did not report because he haddefinite assurance of a (seasonal) job at a tobacco warehouse, though he latermade several applications to a Mrs. Jones, to Mr. Charles Ralph (who succeededSaunders), and to Mr. Michael Bazzy (who succeeded Ralph). 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDHewitt testified that Farmer ,told him on January 12 that he and Phillips werebeing laid off that night,that he had nothing to do with it, and that Hewitt,Phillips,and George Vogle(a nonbutton wearer)were his three best buffers.Hewitt alsotestified that some time prior to his layoff Farmer inquired of him whether he knewwhy Porterfield had not attended any union meetings.When Hewitt answered thathe did not know, Farmer replied,"Well, his name has been turned in anyway."Porterfield joined UAW and participated actively in the campaign but did not weara union button.He testified that on the night of his layoff Farmer inquired ifPorterfield's badge was No. 389, and told Porterfield he was going to be laid off forreasons unknown to Farmer and that Porterfield was one of his best buffers.Farmer renewed the conversation later, inquiring whether Porterfield had beenwearing a union button in the plant.When Porterfield denied doing so, Farmercontinued,"Well, have you been talking any union anywhere in the plant?Theplant protection could have heard you?" Porterfield talked further with Farmer atthe open house party, and Farmer then told Porterfield he had spoken withSaunders about Porterfield,had informed Saunders that he must have the wrongman because Porterfield had not worn a union button,and that Saunders replied,"Well, his name was handed in with all the rest of the gang...all of them wereinvestigated."Both Porterfield and Kirby Bourne(January 12) also testified to the hiring of anumber of new employees a few days before their layoffs.Although Billy J.Bilyeu was not called as a witness,there was testimony byTanner and Lonzo Baker, Jr., that Bilyeu was laid off on January 7 when they were,and that Bilyeu wore an organizing committee button on the job.Respondent did not call Duzynski or Petrin to testify in denial of any of thestatements which were attributed to them; it rested its case in this department onthe testimony of Foreman Farmer except for certain testimony by Bazzy (summarizedin section h,infra)which dealt generally with the economic justification for theJanuary layoffs.Briefly stated,Farmer denied so much of the testimony of the General Counsel'switnesses as attributed to him the statements suggestive of a discriminatory motiva-tion,though he made no specific denial of Porterfield's testimony concerning unionbuttons and union talk nor of the conversation at the open house at which hereported to Porterfield the results of his talk with Saunders.Farmer also testifieddisparagingly of the efficiency of some of the 8(a)(3)'s, and denied that they werein fact his best buffers,though he conceded that Porterfield was "a fairly good man"and that he was somewhat surprised when Porterfield was laid off.Farmer alsoadmitted that some("not many")new employees were hired in his department.Farmer testified that there were approximately 21 employees in his department onthe night shift at the time of the layoff; that there were 11 on it at the time it wasclosed down completely shortly before the hearing; that he did not select Porterfieldor Phillips for layoff; that they were chosen either by the office or by Duzynski orby Petrin;and he explained his selection of the others on the following basis: Sixemployees were laid off at the same time as Tanner and Bilyeu, who were newemployees and who had worked only for a short time.No denial was made ofTanner's testimony,however,that he was hired in October.Bourne was chosenbecause of inefficiency,though the layoff slip specified reduction in force.Bournehas not been replaced and no work is being done of the kind which Bourne wasdoing.Lonzo Baker, Jr., was on the assembly line on the night shift which waslaid off,and Hewitt,though not on that line, was laid off later when the lack of worknecessitated further cuts.No reference was made to the layoff of Fred L.Baker.The cumulative weight of the testimony of the General Counsel'switnesses, cou-pled with Respondent's failure to corroborate Farmer (particularly since there wereinstances where corroborative witnesses were available),and its further failure tooffer denial of similar(and stronger)statements of the same type which wereattributed to other supervisors and to the personnel director,impel the rejectionof Farmer's testimony.c.Department 15Carl Gibbs, Callie Mae Pearson,and James R. West were laid off in this depart-ment on January 8, Leonard M. Fisher on January 12,and William E. Powell onJanuary 19.All of them were on the organizing committee and all began wearingcommittee buttons on January 5.Ralph Berry was production superintendent over this and other departments,I-InwardAllor was supervisor, and the foremen were Charles W. Starks, LloydHinkle,and Bales.James R. Wilson testified that though he signed a UAW card in December theCompany never learned of it, and that when he was made a working supervisor in AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 611department 15 in early January under Berry and Allor,4 Berry told him that he hada future with the Company but he could only be on one side, and that when someof the employees began wearing union buttons, Berry told Wilson, "don't give metheir names.Just take their number and turn it in." Some 2 months after thelayoffs Wilson was himself demoted and then laid off in a further reduction in force.Berry denied telling Wilson or anyone else to report employees who were wearingunion buttons, and Wilson admitted he did nothing to carry out Berry's orders despitethe fact that Gibbs, West, and Pearson wore buttons.Resolution of this head-oncredibility issue between Wilson and Berry turns on three factors: Wilson's dividedloyalties, his own layoff, and his admission that he made no attempt to carry outBerry's orders. In the absence of other corroborative evidence those factors tip thescales to acceptance of Berry's denials.Wilson testified further that Estellene Stewart once came in with a button and headvised her to take it off because he did not want to see her go. Stewart removedthe button and was not laid off at the time. Indeed, Bazzy testified that Stewart wasstill employed at the time of the hearing.Pertinent to Respondent's defense wasWilson's further testimony on cross-examination that he and Allor checked the efficiency of the employees regularlyand that the practice was to lay off the slow ones.Carl Gibbs was hired in October as an inspector on the second shift under RusselFreyer, who was a foreman under Chief Inspector Morris Heath.Gibbs inspectedin department 15 until a few days before his layoff and was then transferred todepartments 5 and 10.Gibbs testified that on December 23, Freyer informed himthat Heath said that Gibbs should keep his mind off the Union and keep it on histubes.Fred Baker, in whose presence Freyer repeated the remark, testified thatFreyer's warning from Heath was that Gibbs might lose his job unless he got hismind off the Union. Freyer was not called in denial of the foregoing.Heath denied ordering Freyer to warn Gibbs.He testified that Gibbs was one ofthe four inspectors whom he laid off on January 8 pursuant to instructions to lay offfour men on indirect labor; that he selected Gibbs, who was the least experiencedinthe department; and that he did not know Gibbs was a union member and neversaw him wear a union button. Indeed, he testified that he never sawanyonewearinga union button inside the plant.Heath also testified that his department was ulti-mately reduced from 54 inspectors to 30 or 31, at which the complement remains;that he has not recalled Gibbs though he has recalled three other inspectors whowere laid off before Gibbs was and that he had chosen them on the basis of theirperformance and ability.Though Heath denied at one point that he had everdiscussed Gibbs' qualifications with any of his foremen, he claimed later he haddiscussed the matter with Freyer.William E. Powell was hired in September and was a stock chaser on the firstshift in department 15 when he was laid off on January 19. Powell testified that onJanuary 5 he overheard a conversation between Foremen Bales and Hinkle duringwhich they commented on the wearing of union buttons, that Bales referred to Powellas one who was doing so and said he did not know whether Powell would be thereat 3:30 (quitting time).Hinkle corroborated Powell's testimony, but testified thatBales was joking at the time.Powell testified further that he met Foreman Allor and Bales at the Company'sopen house party on January 9, that Allor asked him where he had gotten the unionbutton which he was wearing, that he folded Powell's coat over the button andtold him he had better leave it covered up, and that he had never told Powell"wrong" in his life.Powell testified that he did not think that Allor was joking.Powell also testified that on an earlier occasion he heard Allor make the statementthatmanagement had been "pretty sharp" about getting rid of union members.Allor denied making the statements which Powell attributed to him, and testifiedhe could not recall having seen Powell at the open house.5Powell testified that some 8, 10, or 12 employees were laid off in his department,that he and a Mrs. Wood was the only two button-wearers left at the time, and thatwhen they were laid off Starks and Hinkle commented "Well, there goes the lastSWilson's testimony made out aprima faciecase of supervisory status (assignment ofwork, transfers from job to job, reprimands, and effective recommendations for layoff),and Respondent offered no refutation though Berry and Allor both testified.uRespondent did not call Bales either in denial of his own statement or to supportAlior's denial of the openhouse conversation.Furthermore, Powell's testimony receivedindirect corroboration from the evidence that other supervisors were currently engaged ina similarcourse of coercive conduct.Powell's testimony is therefore credited. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo.We don't have no more Union buttons around here." Starks denied makingany such statement.Powell testified that he was replaced by Dale Mann whose badge number wasNo. 673.As Powell's badge was No. 240 and as the numbers were assigned in rota-tion in the order of hiring, Powell was obviously an older employee than Mann.Indeed, Bazzy testified that Mann was hired on January 6.6CallieMae Pearson testified that after she began wearing a committee button,Starks asked her if money meant so much to her and continued by asking whethershe would not prefer to work throughout the year rather than to work part timeand to be laid off part time. Pearson replied that she would not pull off her unionbutton for anyone.Starks did not deny the conversation, which despite Pearson'sinterpretation, constituted nomore than a privileged expression of opinion orargument (see Section 8(c) and seeCarolina Mirror Corporation,123 NLRB 1712).Starks testified that Berry directed him to cut off two employees, that he recom-mended Pearson for layoff because he was shutting down the line on which she wasworking and on which she was experienced, that her work was below average onproduction, and that he had in fact cautioned her because of her faulty operations.Starks also selected for layoff Peggy Bushane, who did not wear a union button,and he denied that union activity or the wearing of the button played any part ofhis selection of Pearson.Pearson admitted that Starks "complained" about her work after she startedwearing a union button, but testified that Saunders complimented her on her work.Fisher was hired in September for the strip tank and was later transferred todepartment 15 under Foreman Bales and Supervisor Allor.Though Fisher testifiedthat an employee named J. B. Biggs was hired in his department after he was,Personnel Director Bazzy testified that Biggs was hired for department 15 on Sep-tember 23, and still remained in it.Allor testified that he selected Fisher during the reduction in force because in hisopinion Fisher was the least efficient employee and that he warned Fisher possiblythree times about his efficiency.Allor testified that to his knowledge Fisher didnot wear a committee badge, that he did not know that Fisher was a member of theUnion, and that his selection of Fisher was based only on Fisher's relative ineffi-ciency.Fisher testified that he did not "think" that Allor had warned him about hisefficiency and that he did not remember.He admitted that he never discussed theUnion with Allor.James R. West testified that on the night of January 6, after he began wearinga committee button, Starks commented, "I thought you were against the TeamstersUnion."When West explained that it was a UAW button, Starks continued, "Well,you know that button might get you fired . . get your job," and "Well, anybodythat is caught wearing these buttons won't be here long."At the end of the shift onJanuary 8, Starks banded him a layoff slip with the statement, "This is it."Starks denied making the statements which West attributed to him and testifiedthat he made no recommendation as to West's layoff, but that Superintendent Berryinformed him that West was to be laid off.Berry testified that he made the decision to lay off West along with four otheremployees in the department during a reduction in force; that he did not knowabout and did not consider West's union membership; that West was selectedbecause his job performance was unsatisfactory, because West had been undersuspicion for some time for bringing liquor into the plant,7 and because of his policerecord about which Berry had learned shortly before the layoff.West admitted on cross-examination that he had been twice convicted of crimes(contributing to the delinquency of a minor and buying and receiving stolen prop-erty) and that he had served penitentiary terms of 1 and 2 years, respectively.Hetestified however that Saunders had questioned him about those convictions (whichhe had not listed on his application for employment) some 2 weeks after he washired but had sent him back to work.West admitted further than Saunders oncequestioned him,about a month before the layoff,concerning complaints by a guardthatWest was selling whiskey on company premises but had ordered him back to°work when he denied the charge.6 Though Powell testified that a George Roth (or Rolf) had commented after his lay-off that his work was satisfactory, Bazzy's testimony showed that Roth was not asupervisor and was not responsible to anyone at the plant.7The suspicion was based on West's unexplained absences from the plant and the factthat drinking was more prevalent in department 1.5 in which West was employed. Fore-man Bales, who was also under suspicion with West, was also discharged shortly afterWest. AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 613:As is seen, West acknowledged both his prior convictions and the fact that hehad been charged with bringing liquor into the plant, thus lending substantial con-firmation to Berry's testimony.Furthermore, the crimes for which West stoodconvicted were of such a character as to warrant rejection of his testimony wheredenied and where no corroboration was offered.Crown Corrugated Container, Inc.,123 NLRB 318.West's testimony cannot therefore be. credited over Berry's testi-mony, nor over Stark's.Though Saunders was not called, the evidence did notshow that he participated in making the layoff.Furthermore, Berry's testimonyshowed that West's continued connection with plant drinking was suspected afterSaunders charged him with it, and that drinking in department 15 was more notice-able in January than it was before.d.Department 10Lee Allen Pearson was laid off January 7, Billy J. Cook on January 14, andBonnieL. Croslin on January 19.They all began wearing their committee buttonsaround January 5.Elbert L. Moss, an employee in department 5, testified that early in January heoverheard a conversation between employee Wilkes and Paymaster Coldman inwhich Wilkes commented on the advent of the union buttons, and Coldman repliedthat they would not be in there long. Coldman added that he was going toNashville for 2 hours, pointed to two employees in department 10 who were wearingunion buttons, and directed Wilkes to get their badge numbers while he was gone.8Lee Pearson testified that he was hired in late October as an inspector, was trans-ferred to department 55, was laid off for 3 weeks in a reduction in force, and wasrecalled in December for work as an inspector in department 10, which was underForeman Wade. Pearson testified that after he began wearing a committee buttonon January 5, Wade told him that the button would cause him to lose his job.Wade testified that he did not know Pearson and denied making the statement whichwas attributed to him.Resolution of that conflict requires consideration of further details.Thoughinspectors actually performed their work in various sections of the plant, they wereattached to department 87 under the chief inspector under whose supervision theyworked (cf. Carl Gibbs,supra).As Pearson had been assigned to work in depart-ment 10 only a short time, Wade's denial that he knew Pearson was not of itselfsuspect.Furthermore, when Pearson was asked whether anyone had spoken tohim about wearing a union button, he first answered, "Well, just some of those boysthere in the plant said it would get me laid off," and it was only after furtherprodding by the General Counsel that Pearson added that a foreman, Wade, hadalso so stated.Pearson's first spontaneous identification of "some of the boys"and his reluctance to identify Wade persuade me to accept Wade's testimony.Croslin was hired in August, was transferred two or three times, and was workingin department 10 when he was laid off. Berry testified that he selected Croslin forlayoff because of his inefficiency, his poor job performance, and because he stoodaround a lot without producing.Berry knew that Croslin was active in the Unionand wore a button, but denied that that fact played any part in his decision.Croslin admitted knowing that the Company was checking on efficiency in hisdepartment and was attempting to raise it.Billy J. Cook was hired in November and was working in department 10 underForeman Berry when he was laid off with a slip which assigned refusal to do workas the cause.Berry testified that he questioned Cook (who was being paid by thehour) about why he had stopped work and that Cook stated that he had producedenough pieces for the day to constitute a days' work and was not going to do anymore.Berry took Cook into Saunders' office and told Saunders that so far as hewas concerned Cook was through and should be discharged. Berry denied thatCook's union activities entered into the decision.Cook admitted on cross-examination that Berry criticized him on the afternoonof the layoff for not making production on his machine, and admitted further thatSaunders talked to him and asked him why he did not run his machine faster.ThusCook's testimony ultimatelylent substantialcorroboration to Berry's testimony that8 Though the General Counsel withdrew a proffered amendment relating to an inde-pendent 8(a)(1) violation through Coldman when Respondent represented that Coldmanwas in the hospitaland could not have visitors,the foregoing evidence was plainly relevanton the question of Respondent's discriminatory intent.Though it is assumed that Cold-man was unavailable as a witness, Respondent offered no explanation of its failure to callWilkes.Moss' testimony is therefore credited.535828-60-vol. 125. 4 0 614DECISIONSOF NATIONALLABOR RELATIONS BOARDCook's failure to produce lay at the root of his troubles with the Company.Berry'stestimony is therefore fully credited.e.Department 40Fred Middleton was reinstated by Saunders undercircumstances set out underCase No. 10-CA-3630,supra.After two or more transfers, he was laid off again forabout a month in a reduction in force, but was recalled before Christmasand assignedto department 40 under Foreman Louis Amiels.On January 19, Amiels laid offnine employees, including Middleton, and told Middleton that the Chrysler glasswas on strike and that Middleton would be called back.Middleton testified that after he began wearing his committee button aroundJanuary 5, he overheard a conversation between Amiels and Wendell Draughon inwhich Amiels told Draughon that unless Middleton pulled off hisunionbutton, hewould be fired.Middleton sought reinstatement from Amiels after the layoff andwas told that the way things were looking, he would probably never be called back.At that time Middleton saw employees working in the department who were notthere when he was laid off.Amiels testified that the reduction in force was occasioned by a strike at PittsburghPlate Glass (see sectionh,infra),that the entire Chrysler line was shut down exceptfor the Imperialsection,forwhich glass was available, that he did not knowMiddleton wore a union button, and though he knew "indirectly" of Middleton'sunion affiliation, that fact did not influence his selectior, of Middleton.Amielsdenied as false Middleton's testimonyconcerninga conversation with Draughon.IfAmiels had stopped at that point, the issue as to Middleton would have beeneasierto decide.Not satisfied with his firstexplanation,however, Amiels wenton to testify that he made the layoff on the basis of an efficiency classification whichhe had made of the employees (as A, B, and C), that employees with C ratings werelaid off first, that B's were kept, if possible, and that A's were very good employees.He testified that he had rated Middleton as a C because he could do only one job,and that some of the nine were B's, but were laid off because they were on theChrysler line.Itdeveloped on cross-examination, however, that Amiels had notmade the alleged classification until some timeafterthe layoff, and he then en-deavored to explain thatifhe had rated Middleton, he would have rated him as aC, and he adhered to his original testimony that Middleton was laidoff along withthe entire Chrysler line.f.Department 72 (tool crib)BillyG. Bolton was the sole attendant in the tool crib under Supervisor HenryL. Lamb (of receiving and shipping) when he was laid off on January 14. Boltontestified that after he began wearing his committee button on January 8, Jim Bracey,who directed the employees in the department in Lamb's absence,9put his finger onthe button and warnedBoltonthat he had better watch it.Bolton also testified that Supervisor Farmer of department 45 approached him Iday after John Phillips was laid off and asked why Bolton had gottenhis best man(Phillips)fired.WhenBoltondenied having gotten Phillips fired, Farmer con-tinued, "Well, you got him to join the Union, didn't you?"Farmer's denials are not.credited.See section b,supra.Lamb testified that Bolton was informed on the13ththat he would be laid off thenext day because the Companywas goingto cut out the tool-crib attendant on thenight shift.The next afternoon Lamb was called into the personnel office and askedwhat he knew about Bolton having made a blackjack. Bolton was called in andadmitted having made one. Lamb testified however that the blackjack had no con-nection with the layoff because Bolton had already been notified that he was beinglaid off.Bolton has not been replaced; the night foremanissuesthe tools on thenight shift on which only a skeleton crew is presently employed.Bolton admitted that he had made a blackjack out of scrap on the night beforehis layoff, and that he was caught by the guard and reported -to Saunders, whoquestioned him on the 14th shortly before the layoff. Bolton denied he already knew9Respondent's counsel refused to stipulate that Bracey was a supervisor and representedthat he was a receiving clerk. Bracey was not called. Lamb, who testifiedconcerning thecircumstances of Bolton's layoff, (lid not deny Bolton's testimony that Bracey directed theemployees in his absence.As Bolton's testimony made outa primafacie case, it is foundthat Bracey was a supervisor within the meaning of the Act.Though the General Counsel disclaimed reliance on the Incident as a violation of Section8(a) (1) (presumably because it was not pleaded in the complaint), he relied on it toestablish the discriminatory motivation of Bolton's layoff. AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 615at that time that he was going to be laid off, and testified that when Lamb handed himthe layoff slip about 15 minutes later, is assigned reduction in force as the reason.Bolton also admitted on cross-examination that he had pleaded guilty on a chargeof third degree burglary for which he had received a 6-month suspended sentenceand that he did not list the conviction on his application for employment.Lamb's testimony is credited as to the circumstances of the layoff and that Boltonhad been informed in advance of the blackjack incident that he was going to belaid off.On February 20, Locks wrote Bolton that because of drastic reductions in theproduction schedule he was being permanently separated from the payroll andcould be given no assurance that he would be recalled.g.General maintenanceTwo discriminatory discharges (Richard M. Langford and Wilburn Tretter) areclaimed in this department, which was supervised by Fred Satterly.Though Tretterwas not called as a witness, there was testimony that he began wearing a union but-ton on January 6.He was laid off on January 10 by Satterly.Langford, who worked on the third shift, was laid off first on January 19, was re-called on January 21 on the second shift, and was laid off again on January 26.Onlythe latter layoff is claimed to be discriminatory though Langford continued to wearhis committee button until his second layoff.Another employee named Barfknecht,who did not wear aunionbutton, was laid off along with Langford on both oc-casions.Langford testified(and Satterly agreed)that there was no fault to findwith Langford's work.Satterly testified that he was ordered to make a reduction in force, that he cut outthe third shift on which Langford was the only employee and the newest employeein the department,and laid off one other employee from each of the other shifts(Barfknecht and Tretter).He testified that after their first layoff, Barfknecht andLangford were called back for a few days emergency work and were then laid offagain.Satterly denied seeing Langford wearing a union button but admitted thathe noticed that Tretter was wearing one the night he laid him off.He testified thathe selected Tretter for layoff because Tretter was doing the least work of all the menon the maintenance crew, though he had more seniority than some other employeeswho were retained on his shift, and that the 35 employees in his department wereultimately reduced to around 20 or 21, at which the complement remains.h.Economic justification; Bazzy's testimonyAside from the testimony of various supervisors which has been summarizedunder the particular layoffs with which they were connected, Respondent offered thetestimony of Michael Bazzy, who became personnel director on March 6 and whowas formerly an adviser in manufacturing and production control.Bazzy testifiedthat the reduction in force was necessitated by the Pittsburgh Plate Glass strike,which left Respondent with littleglass instock, and that it also received a telegramfrom Chrysler requesting it to cease shipments.Bazzy testified that after the strikewas settled, Respondent was able to use some of the employees on the Ford line torun the Chrysler line and that, despite the fact that automobile production laterincreased rapidly, Respondent did not receive its share of the business.Though Bazzy was questioned preliminarily about certain compilations concern-ing the production or efficiency of certain employees, Respondent's counsel con-ceded that its defense was not based on inefficiency except to the extent that some,of the foremen had testified that they had chosen particular employees for that rea-son during the reduction in force.When the General Counsel moved for productionof the original records, Respondent withdrew the tendered compilations and aban-doned the questioning of Bazzy on the point.Bazzy identified and explained a schedule of terminations prepared at his discre-tion,which showed in part that a heavy reduction in force had occurred in January(87) and in February (78) and that the total working force had been reduced from452 around January 15 to 317 through April 15. Bazzy testified further that sincebecoming personnel director he had hired only two new employees to do tool anddie work, for whichnone ofthe plant employees were qualified.Bazzy admitted,,however, that DaleMannwas hired on January 6, under badge No. 673, and that atthe time of the hearing Respondent had an employee named Rush, whose badgenumber was 710, which he admitted would indicate that 37 employees had beenhired since January 6.The latter testimony thus tended to confirm that of severalof the General Counsel's witnesses (not otherwise refuted by Respondent) new em--ployees were hired in their respective departments shortly before their layoffs. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Concluding findingsa.Section 8(a) (1)It is concluded and found that by the various threats of discharge and of otherforms of discrimination by supervisors (Duzynski, Petrin, Farmer, Allor, and Freyer)concerning the wearing of union buttons, by the promise of reinstatement (bySaunders) on condition that an employee abandon the Union, and by the interroga-tion of employees (by Petrin, Farmer, and Allor) concerning their union member-ship and activities, Respondent interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act.lob. Section 8(a) (3)The cumulative evidence summarized under section1,supra,particularly thevarious threats of discharge directed at the wearers of committee buttons, plainlyestablished for the General Counsela prima faciecase of discriminatory motivationas to all of the employees named in the complaint (except Johnson and Brown-seefootnote 3).As Respondent's evidence established in turn that economic factorsjustified the making of substantial layoffs, it was obvious that some of the button-wearers would inevitably have been included.The problem is one of determiningwhether Respondent's evidence, as applied to consideration of individual cases, wasadequate to overcome the strongprima faciecase which the General Counsel madeout 11 and to establish that particular selections were bona fide ones, unrelated tothe wearing of committee buttons or other union activities.Though individual consideration is necessary in most cases, that is not so as to.the layoffs in department 45 where the evidence as to the hiring of numerous newemployees on the eve of the layoffs and their retention in preference to experiencedhands negatived Respondent's defense that its selection was bona fide in any of thosecases.Porterfield's case was no different from that of the seven button-wearerssince the evidence showed that Respondent considered him to be grouped with themin the union activities. It is therefore concluded and found on the entire evidencethat Respondent discriminatorily discharged 12 Lonzo Baker, Jr., Ralph Lee Tanner,Veldon E. Porterfield, and Billy J. Bilyeu on January 7, and Kirby D. Bourne,Rayburn Hewitt, John C. Phillips, and Fred L. Baker on January 12, 1959.The remaining discharges will be considered individually in the same order asfollowed under section1, supra.Gibbs' work as an inspector, though done in department 15, was supervised byChief Inspector Heath.The General Counsel relied on Freyer's warning to Gibbs,repeated, before Fred Baker, and on certain facets of Heath's testimony.Heath'sclaim that he saw no one wearing a union button within the plant was incredibleunder the mass of cumulative evidence in the record.The number of committeemembers and the large size of the buttons insured knowledge by supervisors (ad-mitted by some of them). There was the further contradiction in Heath's testimonyconcerning the discussion of Gibbs' qualifications and the inconsistency concerningthe recall, ahead of Gibbs, of inspectors who were laid off before him. Indeed,Heath admitted that he did not have Gibbs' personnel card before him when hemade the selection of employees for recall.Those inherent weaknesses in Heath'stestimony, coupled with Respondent's failure to call Freyer to support Heathreduced his testimony to slight probative weight, plainly insufficient to overcome theGeneral Counsel'sprima faciecase.It is therefore concluded and found thatGibbs was discriminatorily discharged.In Powell',; case, the general showing of discriminatory motivation received directsupport from the warnings which he received from Allor and Bales concerning thewearing of the committee badge.Respondent points to no evidence explaining itsselection of Powell other than the general reduction in force and the fact that otheremployees were laid off. It made no explanation of the fact that Powell wasreplaced by a new employee.As Respondent's evidence was thus inadequate to,10Though no finding is made concerning certain statements by other supervisors whichwere not included in the complaint, it may be noted that they were of thesame generalcharacter as those on which the above findings were made.11 Cf.Law at al., d/b/a E. B. Law and Son v. N.L.R.B.,192 F. 2d 236, 238 (C.A. 10),citingMontgomery Ward t Co. Y. N.L.R.B.,107 F. 2d 555, 560 (C.A. 7) ; and see SixteenthAnnual Report (1951), NLRB, p. 162,and casescited at footnote 44.12 The entire evidence, including Respondent's failure to recall a single one of the button-wearers (despite repeated promises in some cases), established that Respondent intendedthe layoffs to effect a permanent separation from employment. AINSWORTH PRECISION CASTINGS CO., DIV. HARSCO CORP. 617overcome the General Counsel's case,it is found that Powell was discriminatorilydischarged.13CallieMae Pearson construed Starks' comments to heras anattempt to haveher remove her committee button.The General Counsel terms them a threat oflayoff andloss of earnings.Neither interpretation was warranted.SeeCarolinaMirror Corporation, supra.There was no other evidence which directly supportedan inference of discriminatoryintent asconcerned Pearson's selection.Starks'testimony established a reasonable basis for his choice, and Pearson corroboratedhis claim that he had criticized her work. It is therefore found that the evidenceasawhole did not establish that Pearson'sselectionwas discriminatorilymotivated.Fisher's case differed from Pearson's mainly on the point that Pearson admittedher foreman had criticized her work, while Fisher testified only that he did notremember.As Allor referred to three warnings, Fisher's testimony did not amountto a convincing refutation.Allor's testimony is therefore credited; it establishedthat Allor's choice was a bona fide one, and that conclusion was supported by theassignment of Biggs (who contrary to Fisher's testimony was an older employee inthe department) to replace him. It is therefore concluded and found that theevidence as a whole did not establish a discriminatory motivation in Fisher'scase.The rejection of West's testimony left without substantial support the GeneralCounsel's claim of discrimination in his case.Berry's testimony established thathis selection of West was bona fide.In the case of Lee Pearson, the acceptance of Wade's testimony left without directsupport the General Counsel's claim of discriminationin his case.Though Pearsonwas not specifically identified by Heath, he was apparently one of the four inspectors(including Carl Gibbs,supra),whom Heath testified he laid off as the least experi-enced in the department. Pearson was not only less experienced than Gibbs, but hadbeen reached in an earlier reduction in force. It is therefore concluded and foundthat the evidence as a whole failed to establish a discriminatory motivation in LeePearson's case.In Croslins' case, also, there was no evidence which would directly support aninferenceofdiscriminatorymotivation.Berry's testimony showed a reasonablebasis for his selection of Croslin in the reduction of forces, sufficient to overcomethe presumption from the general showing of discriminatory intent.Berry's testimony also established that Cook was discharged because of a refusalto do work and not because he was wearing a committee button.In Middleton's case, despite Amiel's muddying of the waters around what startedas a clear-cut defense, it must be found that the evidence as a whole did not establisha discriminatory layoff.The facts concerning the glass strike (testified to by Bazzyand otherwitnesses)and the necessity for shutting down the Chrysler line werenot refuted by the General Counsel, who expressly disclaimed discrimination as toany of the other eight employees in Middleton's group.The fact thata singleunionsupporter happened to be included goes far to refute any contention thathis selection was discriminatorily motivated.What we are left with was Middle-ton's claim (and Amiel's denial) that Amiel told Draughon that Middleton wouldbe fired unless he removed his union button.Though that credibility issue couldeasily have been resolved by calling Draughon (who, incidentally, was not calledto support his own alleged discriminatory discharge in theTeamsterscase,supra),theGeneral Counsel did not call him; and absent corroboration of Middleton,Amiel's denials are credited.Lamb's credited testimony established that Bolton was laid off on January 14(after notice on the 13th) pursuant to a bona fide decision to eliminate the tool-cribattendant on the night shift, and that the job has not since been filled.Histestimony overcame the General Counsel's showing of a general discriminatory in-tent, as well as such inference as might be drawn from Bolton's credited testimonyas to the statements made to him by Bracey and Farmer. It is therefore concludedand found that the evidence as a whole failed to establish that Bolton's selectionfor layoff was discriminatorily motivated.In the cases of Langford and Tretter, there was no evidence which would directlysupport an inference of discriminatory motivation.The evidence showed only thatboth wore union buttons and both were laid off.However, Langford's first layoffon January 19 wasnot claimedto be discriminatory though he wore his committeebutton up to thetime ofthe second layoff.Satterley's testimony established thathis choices of Langford and Tretter were bona fide ones and that there has beensa Though Respondent points to its continued employment of Powell's wife, that fact doesnot negative the discrimination against Powell, particularly since there was no evidencethat she, too, was on the organizing committee. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDno increases in the complement of workers in his department after it reached itslow point.Though it is found for reasons above stated that Respondent was not discrim-inatorily motivated in selecting 10 of the'button-wearers for layoff, a factor remains,not previously mentioned, which entered into the final conclusion and which wasof material weight in tipping the scales.Respondent's failure to recall any of thebutton-wearers would ordinarily have cast doubt on the bona fides of Respondent'sselections and would indicate that it had no intention of continuing the employmentof the employees in question.Since, however, a drastic reduction in force con-tinued for some 6 weeks beyond the time of the cases in question and since thecomplement of workers was at its lowest point at the time of the hearing, no con-clusion can be reached on the present record concerning Respondent's failure to:recall.Much light will, of course, be shed upon that point by Respondent's futureconduct when business conditions require expansion of its working force. It mustbe assumed that Respondent will then proceed with due regard for the recall rightsof the affected employees (except Bolton, who was discharged on February 20).III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases, as provided under recom-mendations below, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.As the evidenceestablished that the layoffs of each of the discriminatees above named was intendedasa permanent separation, the usual remedies in discharge cases will berecommended.For reasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61,.and cases there cited, I shall recommend a broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Each of the Charging Unions is a labor organization within the meaning ofSection 2(5) of the Act.2.By discharging James S. Dorris and Robert A. Hulsey on September 24, andFred Middleton on October 1, 1958, Respondent engaged in discrimination to dis-courage membership in the Teamsters Union, thereby engaging in unfair laborpractices proscribed by Section 8(a)(3) and (1) of the Act.3.By surveillanceof unionmeetings, by threatening to close the plant if the(Teamsters) Union came in, and by promises of benefit on condition that employeesabandon their union activities, Respondent engaged in interference, restraint, andcoercion of employees in the exercise of rights guaranteed in Section 7, and therebyengaged in unfair labor practices proscribed by Section 8 (a) (1) of the Act.4.By discharging Lonzo Baker, Jr., Ralph Lee Tanner, Veldon E. Porterfield,Billy J. Bilyeu, Kirby D. Bourne, Rayburn Hewitt, John C. Phillips, Fred L. Baker,Carl Gibbs, and William E. Powell in January 1959, Respondent engaged in dis-crimination to discourage membership in UAW, therebyengaging in unfair laborpractices proscribed by Section 8(a)(3) and (1) of the Act.5.By threatening discharge and other forms of discrimination against employeesbecause of their membership and activities in UAW, promising reinstatement oncondition that employees abandon their union activities, and by interrogating em-ployees concerning their union membership and activities, Respondent engaged ininterference, restraint, and coercion of employees in the exercise of rights guaranteedin Section 7, and thereby engaged in unfair labor practices proscribed by Section8(a)(1).,6.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of the Section 2(6)and (7) of the Act.7.Respondent did not engagein unfairlabor practices by discharging Margie E.Farmer,Wendell L. Draughon, or Lonzo Baker, Jr., on October 1, 1958, nor bydischarging Bob Johnson, Jr., Landis Brown, Callie Mae Pearson, Leonard M.Fisher, James R. West, Billy J. Cook, Bonnie L. Croslin, Lee Allen Pearson, FredMiddleton, Billy J.Bolton,Richard M. Langford, and Wilburn Tretter in January1959.[Recommendations omitted from publication.)